Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
          Reasons of Allowance	

The Status of Claims:
Claims 4-5, 7-8, 13-14, 16-17 are pending. 
Claims 4-5, 7-8, 13-14, 16-17 are allowed. 
I. The following is an examiner's statement of reasons for allowance:
 
The rejection of Claims 1-3, 6, 9-12,15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the cancelation of the claims.
The rejection of Claims 3, 6, and 9 under 35 U.S.C. 112, first paragraph, is withdrawn due to the cancelation of the claims.
 The close prior art to the current invention is (WO 2016054406) which discloses the following compound:

    PNG
    media_image1.png
    159
    423
    media_image1.png
    Greyscale
However, the instant invention differs from the prior art in that the claimed variables of R1 and R2 on the phenyl moiety of the claimed compound do not have the methoxy groups unlike the prior at compound. Therefore, it would have been unobvious over the 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/02/2021